Case 8:20-cv-02453-VMC-AAS Document 30 Filed 02/11/21 Page 1 of 2 PageID 116




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

MIKE BRINKMAN,

Plaintiff,

v.                                         Case No.: 8:20-cv-02453-VMC-AAS



EQUIFAX INFORMATION
SERVICES LLC, et al.

Defendants.
                             /

              NOTICE OF CANCELLATION OF MEDIATION


      PLEASE TAKE NOTICE that the mediation scheduled for March 11, 2021,

has been cancelled by the undersigned Mediator.

      Done February 11, 2021 in Tampa, Florida.



                                     Respectfully submitted,


                                    /s/ Peter J. Grilli
                                    Peter J. Grilli, Esq.
                                    Florida Bar No. 237851
                                    Mediator
                                    3001 West Azeele Street
                                    Tampa, Florida 33609
                                    813.874.1002          Fax: 813.874.1131
                                    email: peter@grillimediation.com
Case 8:20-cv-02453-VMC-AAS Document 30 Filed 02/11/21 Page 2 of 2 PageID 117




      I HEREBY CERTIFY that February 11, 2021 I electronically filed the

foregoing document with the United States District Court Electronic Case Filing

system, which will electronically send copies to counsel of record.



                                             /s/ Peter J. Grilli
                                             Peter J. Grilli, Esq.
